CCA 20150272. On further consideration of the granted issues (Daily Journal, Oct. 20, 2016), it does not appear there is adequate evidence in the record demonstrating that Judge Herring and Judge Burton were appointed to the United States Court of Military Commission Review and sworn as judges of that court. Accordingly, it is ordered that within 10 days of the date of this Order, counsel for the parties shall file documentation with the Court relating to the appointments of Judges Herring and Burton to the United States Court of Military Commission Review, and establishing the date when they took the oath of office to execute the appointments.